The opinion of the court was delivered by
Garrison, J.
There has been no compliance with the mandaté of this writ, viz., that the judges of the Court of Common Pleas send to us the record and judicial proceedings under their seals. There is on file, as shown by the printed case, a paper signed by the attorneys, giving, as they understand it, a history of'the action. Such narrative cannot, however, constitute the basis upon which this court can either approve or condemn the course of judicial conduct below.
Our writ is explicit; it states what is to be sent up, by whom, and how. It is difficult to see by what process of reasoning the direction “ that you send under your seals ” addressed to judicial officers with respect to a judgment pronounced by them can be interpreted to mean “ a state of faot that may be agreed upon by the attorneys in the case.” The question is not one of form; it is fundamental in every view that can be taken of the function and practice of appellate jurisdiction. Staten Chemical Co. v. Miller, 29 Atl. Rep. 316, and cases cited.
The writ will be dismissed.